Citation Nr: 0024599	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-23 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the amount of $9,819.  



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and D.P.






ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1965 to October 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 decision of the Committee 
on Waivers and Compromises (Committee) of the Regional Office 
(RO) of the VA in Newark, New Jersey.  In July 2000, the 
veteran testified before a member of the Board at the RO.


FINDINGS OF FACT

1.  The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  The veteran received additional VA benefits for a 
dependent to which he was not entitled due to fault on his 
part; however, this fault was mitigated by virtue of the fact 
that the veteran was evaluated as being 100 percent disabled 
due to psychiatric impairment when he was notified that it 
was his responsibility to inform VA of any change in his 
dependent status and VA took no action in 1991 when they were 
aware of his change in marital status.  

3.  Collection of the overpayment would cause undue hardship 
to the veteran.

4.  Recovery of the debt in this case would be against equity 
and good conscience.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran and recovery of the overpayment of 
VA compensation benefits in the amount of $9,819 would be 
against equity and good conscience and, therefore, is waived.  
38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 C.F.R. §§ 
1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
the Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In November 1967, the veteran applied for VA compensation 
benefits.  At that time, he reported that he married E.V. in 
January 1967 and was still married to her.  In a November 
1967 rating decision, the veteran was granted service 
connection for schizophrenic reaction which was rated as 100 
percent disabling.  In March 1968, the veteran was notified 
of this award action and was provided additional benefits for 
E.V. as his spouse.  In addition, he was provided a VA Form 
21-6782.  The form included a summary of his VA disability 
compensation entitlement and included printed information 
explaining eligibility criteria for additional compensation 
for a spouse and children.  Thereafter, in October 1968, the 
veteran's disability rating was reduced to 50 percent.   

In November 1972, the veteran and E.V. divorced; he married 
R.V. in December 1972 and they divorced in October 1976.  In 
an April 1977 letter regarding his educational assistance 
benefits, the veteran was informed to notify the VA of any 
changes in marital status.  

In July 1991, VA requested the Social Security numbers of the 
veteran's dependents.  At that time, the veteran was 
unmarried and had one dependent child which is what he 
reported to VA.  There is no evidence showing that VA took 
action to remove a spouse from the veteran's disability 
compensation award at that time.  

In December 1995, the veteran married C.V., to whom he is 
still married.  In August 1996, the veteran notified VA of 
his marriage to C.V., and, in addition, provided copies of 
his marriage certificates and divorce decrees.  

Based on this information, in August 1996, VA proposed to 
retroactively reduce the veteran's disability compensation 
award so as to remove E.V. from his award.  In October 1996, 
VA removed E.V. from his award effective December 1, 1972.  
In November 1996, VA added C.V. and a dependent child to the 
veteran's award effective January 1, 1996 and September 1, 
1996, respectively.  These actions resulted in the creation 
of the overpayment at issue in the amount of $9,819.  

The veteran's request for a waiver of the overpayment was 
referred to the Committee.  In March 1997, the Committee 
considered the veteran's claim for waiver.  The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with this determination.  However, the Committee 
further determined that recovery of the overpayment of VA 
benefits in the amount of $9,819 would not be against equity 
and good conscience.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (1999).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (1999).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  After consideration of the 
record, the Board finds that the veteran received additional 
VA benefits for a dependent to which he was not entitled due 
to fault on his part; however, this fault was mitigated by 
virtue of the fact that the veteran was evaluated as being 
100 percent disabled due to psychiatric impairment when he 
was notified that it was his responsibility to inform VA of 
any change in his dependent status.  After that time, VA only 
notified the veteran on one occasion to report changes in 
marital status, but the veteran was unmarried at that time 
and was not informed to report past changes.  Also, in 1991, 
the veteran did report that he was no longer married to E.V. 
and VA took no action.  

In regard to whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which he was not entitled, and as such, 
this would cause unjust enrichment to the debtor.  Likewise, 
there is no indication that the veteran's reliance on VA 
benefits resulted in relinquishment of another valuable right 
or that recoupment of those benefits would defeat the purpose 
of the benefit since the veteran received benefits for E.V. 
when he was not actually married to her.  

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  In this regard, the veteran submitted several 
financial status reports.  It appears that when the veteran 
has steady employment, then his income exceeds his expenses, 
but he does not currently have steady employment and, thus, 
his expenses exceed his income.  Also, he supports two 
dependents, one of whom is a child.  

The Board finds that in this particular case, in weighing all 
of the elements of equity and good conscience, the element of 
fault which, as noted, includes fault on both the part of the 
veteran (which is mitigated) and VA, as well as the element 
of financial hardship that would be caused by recoupment of 
the debt outweigh the elements which are not in the veteran's 
favor in this particular case.

Accordingly, in view of the hardship resulting from recovery 
of the overpayment, recovery would be against equity and good 
conscience and waiver of recovery of the overpayment is 
warranted.


ORDER

Entitlement to waiver of recovery of an overpayment of VA 
benefits in the amount of $9,819 is granted.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

 

